EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

This  Registration  Rights  Agreement  (this  “Agreement”)  is  made  and
 entered  into

as  of  January __,  2015,  among MineralRite Corporation,  a Nevada corporation
 (the “Company”)

and River North Equity, Inc. (the “Buyer”).

This  Agreement  is  made  pursuant  to  the  Securities  Purchase  Agreement,
 dated  as

of the date hereof between the Company and the Buyer (the “Purchase Agreement”).

The Company and Buyer hereby agree as follows:



1.

Definitions.    Capitalized  terms  used  and  not  otherwise  defined  herein
 that  are

defined  in  the  Purchase  Agreement  shall  have  the  meanings  given  such
 terms  in  the  Purchase

Agreement.  As used in this Agreement, the following terms shall have the
following meanings:

“Advice” shall have the meaning set forth in Section 6(d).

“Effectiveness  Date”  means,  with  respect  to  the  initial  Registration
 Statement

required to be filed hereunder, the 120th calendar day following the date
hereof.

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Filing  Date”  means,  with  respect  to  the  initial  Registration  Statement
 required

hereunder, the 45th calendar day following the date hereof.

“Holder” or "Holders" means the holder or holders, as the case may be, from time

to time of Registrable Securities. Holder may refer to Holders where
appropriate.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Losses” shall have the meaning set forth in Section 5(a).

“Prospectus”   means   the   prospectus   included   in   a   Registration
  Statement

(including,  without  limitation,  a  prospectus  that  includes  any
 information  previously

omitted  from  a  prospectus  filed  as  part  of  an  effective  registration
 statement  in  reliance

upon  Rule  430A  promulgated  under  the  Securities  Act),  as  amended  or
 supplemented  by

any prospectus supplement, with respect to the terms of the offering of any
portion of the

Registrable Securities covered by a Registration Statement, and all other
amendments and

supplements  to  the  Prospectus,  including  post-effective  amendments,  and
 all  material

incorporated by reference or deemed to be incorporated by reference in such
Prospectus.

“Registrable  Securities”  means  all  of  (i)  the  Draw  Down  Shares
 issuable  as  per

the   Securities   Purchase   Agreement,   (ii)   the   Shares   as   per   the
  Securities   Purchase

1





Agreement,    and  (iii)  any  shares  of  Common  Stock  issued  or  issuable
 upon  any  stock

split,  dividend  or  other  distribution,  recapitalization  or  similar  event
 with  respect  to  the

foregoing.

“Registration  Statement”  means  the  initial  Registration  Statement
 required  to  be

filed  hereunder  and  any  additional  registration  statements  filed
 pursuant  to  the  Securities

Purchase   Agreement,   including   (in   each   case)   the   Prospectus,
  amendments   and

supplements   to   such   registration   statement   or   Prospectus,
  including   pre-   and   post-

effective  amendments,  all  exhibits  thereto,  and  all  material
 incorporated  by  reference  or

deemed to be incorporated by reference in such registration statement.

“Rule  415”  means  Rule  415  promulgated  by  the  Commission  pursuant  to
 the

Securities  Act,  as  such  Rule  may  be  amended  from  time  to  time,  or
 any  similar  rule  or

regulation  hereafter  adopted  by  the  Commission  having  substantially  the
 same  purpose

and effect as such Rule.

“Rule  424”  means  Rule  424  promulgated  by  the  Commission  pursuant  to
 the

Securities  Act,  as  such  Rule  may  be  amended  from  time  to  time,  or
 any  similar  rule  or

regulation  hereafter  adopted  by  the  Commission  having  substantially  the
 same  purpose

and effect as such Rule.



2.

Shelf Registration.



(a)

On or prior to the Filing Date, the Company shall  prepare and file with the

Commission  a  “Shelf”  Registration  Statement  covering  the  resale  of  the
 Registrable

Securities  for  an  offering  to  be  made  by  the  Holder(s)  on  a
 continuous  basis  pursuant  to

Rule  415;  provided,  however,  that  if  100%  of  the  Registrable
 Securities  hereunder  shall

equal  or  exceed  33%  of  the  issued  and  outstanding  Common  Stock  less
 any  such  shares

held  by  Affiliates  of  the  Company  on  the  actual  filing  date  of  the
 initial  Registration

Statement  (“Registration  Cap”),  the  initial  Registration  Statement  shall
 register  a  number

of shares of Common Stock which is equal to the Registration Cap; provided,
further, that

if  any  Registration  Statement  is  subject  to  a  Registration  Cap,  the
 shares  issued  to  the

Buyer  at  the  Initial  Closing  shall  have  priority  in  such  Registration
 Statement  over  the

Draw  Down  Shares  if  such  shares  are  not  then  registered  and  that  the
 Additional  Shares

to  be  issued  to  the  Buyer  as  per  Section  2.3  of  the  Purchase
 Agreement  shall  be  taken

down  from  an  effective  Registration  Statement.  Subject  to  the  terms  of
 this  Agreement,

the  Company  shall  use  its  commercially  reasonable  efforts  to  cause  any
 Registration

Statement  to  be  declared  effective  under  the  Securities  Act  as
 promptly  as  possible  after

the  filing thereof,  and  with  respect  to  the  initial  Registration
 Statement  in  any event  prior

to  the  applicable  Effectiveness  Date,  and  shall  use  its  commercially
 reasonable  efforts  to

keep such  Registration Statement continuously effective under the Securities
Act until  all

Registrable  Securities  covered  by  such  Registration  Statement  have  been
 sold;  provided,

however,  that  Company  shall  not  be  required  to  have  unissued  Draw
 Down  Shares

covered by such Registration Statement after the expiration of the Commitment
Period as

such   term   is   described   in   the   Securities   Purchase   Agreement
    (the   “Effectiveness

Period”).      The   Company   shall   promptly   notify   the   Holders   via
  facsimile   of   the

effectiveness  of  a  Registration  Statement  on  the  same  Trading  Day  that
 the  Company

2





telephonically  confirms  effectiveness  with  the  Commission.  The  Company
 shall  file  a

final Prospectus with the Commission as required by Rule 424.



3.

Registration Procedures

In   connection   with   the   Company’s   registration   obligations
  hereunder,   the

Company shall:



(a)

Not  less  than  five  Trading  Days  prior  to  the  filing  of   a
 Registration

Statement  and  not  less  than  1  Trading Day prior  to  the  filing of  any
related  Prospectus  or

any   amendment   or   supplement   thereto   (including   any   document   that
  would   be

incorporated  or  deemed  to  be  incorporated  therein  by  reference),  the
 Company  shall,  (i)

furnish  to  Holder  copies  of  all  such  documents  proposed  to  be  filed,
 which  documents

(other  than  those  incorporated  or  deemed  to  be incorporated  by
reference)  will  be subject

to  the  review  of  Holder,  and  (ii)  cause  its  officers  and  directors,
 counsel  and  independent

certified  public  accountants  to  respond  to  such  inquiries  as  shall  be
 necessary,  in  the

reasonable  opinion  of  respective  counsel  to  Holder  to  conduct  a
 reasonable  investigation

within  the  meaning  of  the  Securities  Act.  The  Company  shall  not  file
 a  Registration

Statement  or  any  such  Prospectus  or  any  amendments  or  supplements
 thereto  to  which

the  Holder  shall  reasonably  object  in  good  faith,  provided  that,  the
 Company  is  notified

of  such  objection  in  writing  no  later  than  5  Trading  Days  after  the
 Holder  has  been  so

furnished  copies  of  a  Registration  Statement  or  1  Trading  Day  after
 the  Holder  has  been

so  furnished  copies  of  any  related  Prospectus  or  amendment  or
 supplement  thereto  and

provided   that   such   failure   to   file   shall   not   constitute   a
  default   under   any   of   the

Transaction  Documents  provided  that  the  Company  use  commercially
 reasonable  effort

to address such objections promptly.



(b)

(i)  Prepare  and  file  with  the  Commission  such  amendments,  including

post-effective  amendments,  to  the  Registration  Statement  and  the
 Prospectus  used  in

connection   therewith   as   may   be   necessary   to   keep    the
  Registration   Statement

continuously  effective  as  to  the  applicable  Registrable  Securities  for
 the  Effectiveness

Period and prepare and file with the Commission such additional Registration
Statements

in order to register for resale under the Securities Act all of the Registrable
Securities; (ii)

cause  the  related  Prospectus  to  be  amended  or  supplemented  by  any
 required  Prospectus

supplement (subject to the terms of this Agreement), and as so  supplemented or
amended

to  be  filed  pursuant  to  Rule  424;  (iii)  respond  as  promptly  as
 reasonably  possible  to  any

comments  received  from  the  Commission  with  respect  to  the  Registration
 Statement  or

any  amendment  thereto  and  as  promptly  as  reasonably  possible  provide
 the  Holder  true

and  complete  copies  of  all  correspondence  from  and  to  the  Commission
 relating  to  the

Registration   Statement   (provided   that   the   Company   may   excise   any
  information

contained  therein  which  would  constitute  material  non-public  information
 as  to  Holder);

and  (iv)  comply  in  all  material  respects  with  the  provisions  of  the
 Securities  Act  and  the

Exchange  Act  with  respect  to  the  disposition  of  all  Registrable
 Securities  covered  by  a

Registration Statement during the applicable period in accordance (subject to
the terms of

this  Agreement)  with  the  intended  methods  of  disposition  by the  Holder
 set  forth  in  such

Registration Statement as so amended or in such Prospectus as so supplemented.

3





(c)

If  during  the  Effectiveness  Period,  the  number  of  Registrable
 Securities  at

any  time  exceeds  100%  of  the  number  of  shares  of  Common  Stock  then
 registered  in  a

Registration  Statement,  then  the  Company  shall  file  as  soon  as
 reasonably  practicable  an

additional Registration Statement covering the resale by the Holder of not less
than 100%

of the number of such Registrable Securities.



(d)

Notify  the  Holder  of  Registrable  Securities  to  be  sold  (which  notice
 shall,

pursuant  to  clauses  (iii)  through  (vi) hereof,  be accompanied  by an
 instruction  to  suspend

the  use  of  the  Prospectus  until  the  requisite  changes  have  been  made)
 as  promptly  as

reasonably possible (and, in the case of (i)(A) below, not less than 1 Trading
Day prior to

such  filing)  and  (if  requested  by any such  Person)  confirm  such  notice
in  writing no  later

than  one  Trading  Day  following  the  day  (i)(A)  when  a  Prospectus  or
 any  Prospectus

supplement  or  post-effective  amendment  to  a  Registration  Statement  is
 proposed  to  be

filed;  (B)  when  the  Commission  notifies  the  Company  whether  there  will
 be  a  “review”

of  such  Registration  Statement  and  whenever  the  Commission  comments  in
 writing  on

such  Registration  Statement;  and  (C)  with  respect  to  a  Registration
 Statement  or  any

post-effective amendment, when the same has become effective; (ii) of any
request by the

Commission  or  any  other  Federal  or  state  governmental  authority  for
 amendments  or

supplements  to  a  Registration  Statement  or  Prospectus  or  for  additional
 information;  (iii)

of the issuance by the Commission or any other federal or state governmental
authority of

any  stop  order  suspending  the  effectiveness  of  a  Registration  Statement
 covering  any  or

all  of  the  Registrable  Securities  or  the  initiation  of  any Proceedings
 for  that  purpose;  (iv)

of  the  receipt  by  the  Company  of  any  notification  with  respect  to
 the  suspension  of  the

qualification  or  exemption  from  qualification  of  any of  the  Registrable
Securities  for sale

in any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v)

of  the  occurrence  of  any  event  or  passage  of  time  that  makes  the
 financial  statements

included  in  a  Registration  Statement  ineligible  for  inclusion  therein
 or  any  statement

made in  a  Registration  Statement  or  Prospectus  or  any document
 incorporated  or  deemed

to  be  incorporated  therein  by reference untrue in  any material respect  or
that requires  any

revisions  to  a  Registration  Statement,  Prospectus  or  other  documents  so
 that,  in  the  case

of  a  Registration  Statement  or  the  Prospectus,  as  the  case  may be,  it
 will  not  contain  any

untrue  statement  of  a  material  fact  or  omit  to  state  any material
 fact  required  to  be  stated

therein  or  necessary  to  make  the  statements  therein,  in  light  of  the
 circumstances  under

which  they  were  made,  not  misleading;  and  (vi)  the  occurrence  or
 existence  of  any

pending  corporate  development  with  respect  to  the  Company  that  the
 Company  believes

may  be  material  and  that,  in  the  determination  of  the  Company,  makes
 it  not  in  the  best

interest  of  the  Company  to  allow  continued  availability  of  a
 Registration  Statement  or

Prospectus;  provided  that  any  and  all  of  such  information  shall  remain
 confidential  to

Holder  until  such  information  otherwise  becomes  public,  unless
 disclosure  by  Holder  is

required  by  law;  provided,  further,  notwithstanding  Holder’s  agreement
 to  keep  such

information   confidential,   the   Holder   makes   no   acknowledgement   that
  any   such

information is material, non-public information.



(e)

Use  its  best  efforts  to  avoid  the  issuance  of,  or,  if  issued,  obtain
 the

withdrawal  of  (i)  any  order  suspending  the  effectiveness  of  a
 Registration  Statement,  or

(ii)  any  suspension  of  the  qualification  (or  exemption  from
 qualification)  of  any  of  the

Registrable Securities for sale in any jurisdiction, at the earliest practicable
moment.

4









(f)

Furnish  to  Holder,  without  charge,  at  least  one  conformed  copy  of
 each

such  Registration  Statement  and  each  amendment  thereto,  including
 financial  statements

and  schedules,  all  documents  incorporated  or  deemed  to  be  incorporated
 therein  by

reference  to  the  extent  requested  by  such  Person,  and  all  exhibits  to
 the  extent  requested

by  such   Person   (including  those   previously  furnished   or
  incorporated   by  reference)

promptly after the filing of such documents with the Commission.



(g)

Subject  to  the  terms  of  this  Agreement,  the  Company  hereby  consents
 to

the  use  of  such  Prospectus  and  each  amendment  or  supplement  thereto
 by  the  Holder  in

connection  with  the  offering  and  sale  of  the  Registrable  Securities
 covered  by  such

Prospectus  and  any  amendment  or  supplement  thereto,  except  after  the
 giving  of  any

notice pursuant to Section 3(d).



(h)

Should   any   broker-dealer   be   required   to   make   a   filing   or
  have   the

Company make a filing with any regulatory authority prior to executing a sale by
Holder,

the Company shall (i) make an issuer filing with such authority or authorities,
(ii) respond

within five Trading Days to any comments received in connection therewith, and
(iii) pay

the filing fees required in connection therewith.



(i)

Prior    to    any   resale    of    Registrable    Securities    by   Holder,
   use    its

commercially  reasonable  efforts  to  register  or  qualify  or  cooperate
 with  the  Holder  in

connection  with  the  registration  or  qualification  (or  exemption  from
 the  Registration  or

qualification)  of  such   Registrable  Securities  for  the  resale  by  the
 Holder  under  the

securities  or  Blue  Sky  laws  of  such  jurisdictions  within  the  United
 States  as  Holder

reasonably  requests  in  writing,  to  keep  each  registration  or
 qualification  (or  exemption

therefrom)  effective  during  the  Effectiveness  Period  and  to  do  any  and
 all  other  acts  or

things   reasonably   necessary   to   enable   the   disposition   in   such
  jurisdictions   of   the

Registrable Securities covered by the Registration Statement; provided, that the
Company

shall not be required to qualify generally to  do business in any jurisdiction
where it is not

then  so  qualified,  subject  the  Company to  any material  tax  in  any such
 jurisdiction  where

it  is  not  then  so  subject  or  file  a  general  consent  to  service  of
 process  in  any  such

jurisdiction.



(j)

If  requested  by  the  Holder,  cooperate  with  the  Holder  to  facilitate
 the

timely  preparation  and  delivery  of  certificates  representing  Registrable
 Securities  to  be

delivered  to  a  transferee  pursuant  to  the  Registration  Statement,  which
 certificates  shall

be  free,  to  the  extent  permitted  by the  Purchase Agreement,  of  all
 restrictive legends,  and

to  enable  such  Registrable  Securities  to  be  in  such  denominations  and
 registered  in  such

names as Holder may request.



(k)

Upon  the  occurrence  of  any  event  contemplated  by  this  Section  3,  as

promptly   as   reasonably   possible   under   the   circumstances   taking
  into   account   the

Company’s  good  faith  assessment  of  any  adverse  consequences  to  the
 Company  and  its

stockholders   of   the   premature   disclosure   of   such   event,   prepare
  a   supplement   or

amendment,  including  a  post-effective  amendment,  to  the  Registration
 Statement  or  a

supplement  to  the  related  Prospectus  or  any  document  incorporated  or
 deemed  to  be

incorporated  therein  by  reference,  and  file  any  other  required  document
 so  that,  as

5





thereafter  delivered,  neither  the  Registration  Statement  nor  such
 Prospectus  will  contain

an  untrue statement  of  a  material  fact  or  omit  to  state a material
 fact  required  to  be stated

therein  or  necessary  to  make  the  statements  therein,  in  light  of  the
 circumstances  under

which they were made, not misleading.  If the Company notifies the Holder in
accordance

with  clauses  (iii)  through  (vi)  of  Section  3(d)  above to  suspend  the
 use of  any Prospectus

until  the  requisite  changes  to  such  Prospectus  have  been  made,  then
 the  Holder  shall

suspend  use  of  such  Prospectus.   The  Company will  use  its  best  efforts
 to  ensure  that  the

use of the Prospectus may be resumed as promptly as is practicable.



(l)

Comply with all applicable rules and regulations of the Commission.



(m)

The   Company   may   require   the   Holder   to   furnish   to   the   Company
  a

certified  statement  as  to  the  number  of  shares  of  Common  Stock
 beneficially  owned  by

the  Holder  and,  if  required  by  the  Commission,  the  natural  persons
 thereof  that  have

voting  and  dispositive  control  over  the  Shares.  The  Holder  acknowledges
 that  it  will  be

named  as  an  “underwriter”  of  the  Registrable  Securities  in  the
 Prospectus,  as  required  by

Commission policies.



4.

Registration  Expenses.   All  fees  and  expenses  incident  to  the
 performance  of  or

compliance with this Agreement by the Company shall be borne by the Company
whether or not

any  Registrable   Securities   are   sold   pursuant   to   the   Registration
  Statement.     The   fees   and

expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration

and  filing  fees  (including,  without  limitation,  fees  and  expenses  (A)
 with  respect  to  filings

required  to  be  made  with  any  Trading  Market  on  which  the  Common
 Stock  is  then  listed  for

trading,  (B) in  compliance with applicable state securities or  Blue Sky laws
 reasonably agreed to

by  the  Company  in  writing  (including,  without  limitation,  fees  and
 disbursements  of  counsel  for

the  Company  in  connection  with  Blue  Sky  qualifications  or  exemptions
 of  the  Registrable

Securities)  and  (C)  if  not  previously  paid  by  the  Company  in
 connection  with  an  issuer  filing,

with respect to any filing that may be required to be made by any broker through
which a Holder

intends  to  make sales  of Registrable  Securities,  so  long as  the  broker
 is  receiving no  more than  a

customary brokerage  commission  in  connection with  such  sale,  (ii)
 printing expenses  (including,

without  limitation,  expenses  of  printing  certificates  for  Registrable
 Securities,  (iii)  messenger,

telephone  and  delivery  expenses,  (iv)  fees  and  disbursements  of  counsel
 for  the  Company,  (v)

Securities  Act  liability  insurance,  if  the  Company  so  desires  such
 insurance,  and  (vi)  fees  and

expenses  of  all  other  Persons  retained  by the  Company  in  connection
 with  the  consummation  of

the  transactions  contemplated  by this  Agreement.   In  addition,  the
 Company shall  be responsible

for  all  of  its  internal  expenses  incurred  in  connection  with  the
 consummation  of  the  transactions

contemplated  by  this  Agreement  (including,  without  limitation,  all
 salaries  and  expenses  of  its

officers  and  employees  performing  legal  or  accounting  duties),  the
 expense  of  any  annual  audit

and the  fees and  expenses incurred in  connection  with the listing of the
 Registrable  Securities on

any securities  exchange  as  required  hereunder.  In  no  event  shall  the
 Company be responsible  for

any  broker  or  similar  commissions   of  Holder  or,  except  to  the  extent
 provided  for  in  the

Transaction Documents, any legal fees or other costs of the Holder.

6





5.

Indemnification



(a)

Indemnification  by  the  Company.    The  Company  shall,  notwithstanding

any  termination  of  this  Agreement,  indemnify  and  hold  harmless  Holder,
 the  officers,

directors,   members,   partners,   agents,   brokers   (including   brokers
  who   offer   and   sell

Registrable Securities as principal as a result of a pledge or any failure to
perform under a

margin  call  of  Common  Stock),  investment  advisors   and  employees  (and
 any  other

Persons    with    a    functionally    equivalent    role    of    a    Person
   holding    such    titles,

notwithstanding  a  lack  of  such  title  or  any  other  title)  of  Holder,
 each  Person  who

controls  Holder  (within  the  meaning  of  Section  15  of  the  Securities
 Act  or  Section  20  of

the  Exchange  Act)  and  the  officers,  directors,  members,  shareholders,
 partners,  agents

and  employees  (and  any  other  Persons  with  a  functionally  equivalent
 role  of  a  Person

holding  such  titles,  notwithstanding  a  lack  of  such  title  or  any
 other  title)of  each  such

controlling Person, to the fullest extent permitted by applicable law, from and
against any

and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable

attorneys’  fees)  and  expenses  (collectively,  “Losses”),  as  incurred,
 arising  out  of  or

relating  to  (1)  any  untrue  or  alleged  untrue  statement  of  a  material
 fact  contained  in  a

Registration  Statement,  any  Prospectus  or  any  form  of  prospectus  or  in
 any  amendment

or supplement thereto or in any preliminary prospectus, or arising out of or
relating to any

omission  or  alleged  omission  of  a  material  fact  required  to  be  stated
 therein  or  necessary

to  make  the  statements  therein  (in  the  case  of  any  Prospectus  or
 form  of  prospectus  or

supplement  thereto,  in  light  of  the  circumstances  under  which  they
 were  made)  not

misleading,  or  (2)  any  violation  or  alleged  violation  by  the  Company
 of  the  Securities

Act,  Exchange  Act  or  any  state  securities  law,  or  any  rule  or
 regulation  thereunder,  in

connection  with  the  performance  of  its  obligations  under  this
 Agreement,  except  to  the

extent, but only to the extent, that (i) such untrue statements or omissions are
based solely

upon  information  regarding  Holder  furnished  in  writing  to  the  Company
 by  Holder

expressly  for  use  therein,  or  to  the  extent  that  such  information
 relates  to  Holder  or

Holder’s proposed method of distribution of Registrable Securities and was
reviewed  and

expressly  approved  in  writing  by  Holder  expressly  for  use  in  a
 Registration  Statement,

such  Prospectus  or  such  form  of  Prospectus  or  in  any  amendment  or
 supplement  thereto

(it being understood that the Holder has approved Annex  A hereto for this
purpose) or (ii)

in  the  case  of  an  occurrence  of  an  event  of  the  type  specified  in
 Section  3(d)(iii)-(vi),  the

use  by  Holder  of  an  outdated  or  defective  Prospectus  after  the
 Company  has  notified

Holder  in  writing  that  the  Prospectus  is  outdated  or  defective  and
 prior  to  the  receipt  by

Holder  of  the  Advice  contemplated  in  Section  6(d).    The  Company  shall
 notify  the

Holder  promptly  of  the  institution,  threat  or  assertion  of  any
 Proceeding  arising  from  or

in   connection   with   the   transactions   contemplated   by   this
  Agreement   of   which   the

Company is aware.



(b)

Indemnification   by   Holder.   Holder   shall,   severally   and   not
  jointly,

indemnify  and  hold  harmless  the  Company,  its  directors,  officers,
 agents  and  employees,

each   Person   who   controls   the   Company  (within   the   meaning   of
  Section   15   of   the

Securities  Act  and  Section  20  of  the  Exchange  Act),  and  the
 directors,  officers,  agents  or

employees  of  such  controlling  Persons,  to  the  fullest  extent  permitted
 by  applicable  law,

from and against all  Losses, as incurred, to the  extent arising out of or
based solely upon:

(x) Holder’s failure to comply with the prospectus delivery requirements of the
Securities

7





Act  or  (y)  any  untrue  or  alleged  untrue  statement  of  a  material  fact
 contained  in  any

Registration  Statement,  any Prospectus,  or  any  form  of  prospectus,  or
 in  any  amendment

or supplement thereto or in any preliminary prospectus, or arising out of or
relating to any

omission  or  alleged  omission  of  a  material  fact  required  to  be  stated
 therein  or  necessary

to make the statements therein not misleading (i) to the extent, but only to the
extent, that

such untrue statement or  omission is contained in any information so furnished
in writing

by  Holder  to  the  Company  specifically  for  inclusion  in  such
 Registration  Statement  or

such  Prospectus  or  (ii)  to  the  extent  that  such  information  relates
 to  Holder’s  proposed

method   of   distribution   of   Registrable   Securities   and   was
  reviewed   and   expressly

approved  in  writing  by  Holder  expressly  for  use  in  a  Registration
 Statement  ,  such

Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (iii)

in  the  case  of  an  occurrence  of  an  event  of  the  type  specified  in
 Section  3(d)(iii)-(vi),  the

use  by  Holder  of  an  outdated  or  defective  Prospectus  after  the
 Company  has  notified

Holder  in  writing  that  the  Prospectus  is  outdated  or   defective  and
 prior  to  the  receipt  by

Holder  of  the  Advice  contemplated  in  Section  6(d).    In  no  event
 shall  the  liability  of

Holder  hereunder  be  greater  in  amount  than  the  dollar  amount  of  the
 net  proceeds

received   by  Holder   upon   the   sale   of   the   Registrable   Securities
  giving  rise   to   such

indemnification obligation.



(c)

Conduct   of   Indemnification   Proceedings.   If   any   Proceeding   shall
  be

brought  or  asserted  against  any  Person  entitled  to  indemnity  hereunder
 (an  “Indemnified

Party”),  such  Indemnified  Party  shall  promptly  notify  the  Person  from
 whom  indemnity

is  sought  (the  “Indemnifying  Party”)  in  writing,  and  the  Indemnifying
 Party  shall  have

the  right  to  assume  the  defense  thereof,  including  the  employment  of
 counsel  reasonably

satisfactory to the  Indemnified Party and the payment of all fees and expenses
incurred in

connection  with  defense  thereof;  provided,  that  the  failure  of  any
 Indemnified  Party  to

give  such  notice  shall  not  relieve  the  Indemnifying  Party  of  its
 obligations  or  liabilities

pursuant  to  this  Agreement,  except  (and  only)  to  the  extent  that  it
 shall  be  finally

determined  by  a  court  of  competent  jurisdiction  (which  determination  is
 not  subject  to

appeal or further review) that such failure shall have prejudiced the
Indemnifying Party.

An  Indemnified  Party shall  have  the  right  to  employ separate  counsel  in
 any  such

Proceeding  and  to  participate  in  the  defense  thereof,  but  the  fees
 and  expenses  of  such

counsel  shall  be  at  the  expense  of  such  Indemnified  Party  or  Parties
 unless:    (1)  the

Indemnifying   Party   has   agreed   in   writing   to   pay   such   fees
  and   expenses;   (2)   the

Indemnifying  Party  shall  have  failed  promptly  to  assume  the  defense  of
 such  Proceeding

and  to  employ  counsel  reasonably  satisfactory  to  such  Indemnified  Party
 in  any  such

Proceeding;  or  (3)  the  named  parties  to  any  such  Proceeding  (including
 any  impleaded

parties)  include  both  such  Indemnified  Party  and  the  Indemnifying
 Party,  and  counsel  to

the  Indemnified  Party shall  reasonably believe  that  a material  conflict
 of  interest  is  likely

to   exist   if   the   same   counsel   were   to   represent   such
  Indemnified   Party   and   the

Indemnifying  Party  (in  which  case,  if  such  Indemnified  Party  notifies
 the  Indemnifying

Party   in   writing   that   it   elects   to   employ   separate   counsel
  at   the   expense   of   the

Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense

thereof  and  the  reasonable  fees  and  expenses  of  no  more  than  one
 separate  counsel  shall

be  at  the  expense  of  the  Indemnifying Party).   The  Indemnifying Party
shall  not  be  liable

for  any  settlement  of  any  such  Proceeding  effected  without  its  written
 consent,  which

8





consent  shall  not  be  unreasonably  withheld  or  delayed.    No
 Indemnifying  Party  shall,

without  the  prior  written  consent  of  the  Indemnified  Party,  effect  any
 settlement  of  any

pending  Proceeding  in  respect  of  which  any  Indemnified  Party  is  a
 party,  unless  such

settlement  includes  an  unconditional  release  of  such  Indemnified  Party
 from  all  liability

on claims that are the subject matter of such Proceeding.

Subject  to  the  terms  of  this  Agreement,  all  reasonable  fees  and
 expenses  of  the

Indemnified  Party  (including  reasonable  fees  and  expenses  to  the  extent
 incurred  in

connection  with  investigating  or  preparing  to  defend  such  Proceeding  in
 a  manner  not

inconsistent  with  this  Section)  shall  be  paid  to  the  Indemnified
 Party,  as  incurred,  within

ten  Trading  Days  of  written  notice  thereof  to  the  Indemnifying  Party;
 provided,  that  the

Indemnified  Party  shall  promptly  reimburse  the  Indemnifying  Party  for
 that  portion  of

such  fees  and  expenses  applicable  to  such  actions  for  which  such
 Indemnified  Party  is

judicially determined to be not entitled to indemnification hereunder.



(d)

Contribution.      If   the   indemnification   under   Section   5(a)   or
  5(b)   is

unavailable to an  Indemnified Party or insufficient  to hold an  Indemnified
 Party harmless

for  any  Losses,  then  each  Indemnifying  Party  shall  contribute  to  the
 amount  paid  or

payable  by  such  Indemnified  Party,  in  such  proportion  as  is
 appropriate  to  reflect  the

relative  fault  of  the  Indemnifying  Party  and  Indemnified  Party  in
 connection  with  the

actions, statements or omissions that resulted in such  Losses as well as any
other relevant

equitable  considerations.  The  relative  fault  of  such  Indemnifying  Party
 and  Indemnified

Party  shall  be  determined  by  reference  to,  among  other  things,  whether
 any  action  in

question,  including  any  untrue  or  alleged  untrue  statement  of  a
 material  fact  or  omission

or   alleged   omission   of   a   material   fact,   has   been   taken   or
  made   by,   or   relates   to

information  supplied  by,  such  Indemnifying  Party  or  Indemnified  Party,
 and  the  parties’

relative  intent,  knowledge,  access  to  information  and  opportunity  to
 correct  or  prevent

such  action,  statement  or  omission.   The  amount  paid  or  payable  by a
 party  as  a  result  of

any   Losses   shall   be   deemed   to   include,   subject   to   the
  limitations   set   forth   in   this

Agreement,  any reasonable  attorneys’  or  other  fees  or  expenses  incurred
 by such  party in

connection with any Proceeding to the extent such party would have been
indemnified for

such  fees  or  expenses  if  the  indemnification  provided  for  in  this
 Section  was  available  to

such party in accordance with its terms.

The  parties  hereto  agree  that  it  would  not  be  just  and  equitable  if
 contribution

pursuant  to  this  Section  5(d)  were  determined  by  pro  rata  allocation
 or  by  any  other

method  of  allocation  that  does  not  take  into  account  the  equitable
 considerations  referred

to  in  the  immediately  preceding  paragraph.     Notwithstanding  the
 provisions  of   this

Section  5(d),  Holder  shall  not  be  required  to  contribute,  in  the
 aggregate,  any  amount  in

excess of the amount by which the net proceeds actually received by Holder from
the sale

of   the   Registrable   Securities   subject   to   the   Proceeding   exceeds
  the   amount   of   any

damages  that  Holder  has  otherwise  been  required  to  pay  by  reason  of
 such  untrue  or

alleged  untrue  statement  or  omission  or  alleged  omission,  except  in
 the  case  of  fraud  by

Holder.

9





The   indemnity  and   contribution   agreements   contained   in   this
  Section   are   in

addition  to  any  liability  that  the  Indemnifying  Parties  may  have  to
 the  Indemnified

Parties.



6.

Miscellaneous



(a)

Remedies.   In  the  event  of  a  breach  by  the  Company  or  by  the
 Holder,  of

any  of  their  respective  obligations  under  this  Agreement,  Holder  or
 the  Company,  as  the

case  may  be,  in  addition  to  being  entitled  to  exercise  all  rights
 granted  by  law  and  under

this  Agreement,  including  recovery  of  damages,  will  be  entitled  to
 specific  performance

of  its  rights  under  this  Agreement.    The  Company  and  Holder  agree
 that  monetary

damages would not provide adequate compensation for any losses incurred by
reason of a

breach  by it  of  any of  the  provisions  of  this  Agreement  and  hereby
further  agrees  that,  in

the  event  of  any  action  for  specific  performance  in  respect  of  such
 breach,  it  shall  not

assert or shall waive the defense that a remedy at law would be adequate.



(b)

No  Piggyback  on  Registrations.    Neither  the  Company  nor  any  of  its

security  holders  (other  than  the  Holder  in  such  capacity  pursuant
 hereto)  may  include

securities   of   the   Company  in   the   Registration   Statement   other
 than   the  Registrable

Securities.   In  addition,  from  the  date  hereof  until  the  end  of  the
 Commitment  Period  and

so  long  as  the  Company  shall  have  any  obligation  under  the
 Convertible  Note  Purchase

Agreement  and  the  Convertible  Promissory  Note  issued  to  the  Buyer
 pursuant  thereto

dated   January   __,   2015,   other   than   Registration   Statement(s)
  required   to   be   filed

hereunder,   the   Company   shall   not   file   any   other   registration
  statements   with   the

Commission  seeking  to  register  shares  issuable  pursuant  to  an  equity
 line  of  credit  or

similar transaction based on a floating issuance or conversion price.



(c)

Compliance.    Holder  covenants  and  agrees  that  it  will  comply  with  the

prospectus  delivery  requirements  of  the  Securities  Act  as  applicable  to
 it  in  connection

with sales of Registrable Securities pursuant to a Registration Statement.



(d)

Discontinued  Disposition.   Holder  agrees  by  its  acquisition  of
 Registrable

Securities that, upon receipt of a notice from the Company of the occurrence of
any event

of  the  kind  described  in  Section  3(d),  Holder  will  forthwith
 discontinue  disposition  of

such  Registrable  Securities  under  a  Registration  Statement  until  it  is
 advised  in  writing

(the  “Advice”)  by the  Company that  the  use  of  the  applicable  Prospectus
 (as  it  may have

been  supplemented  or  amended)  may be  resumed.   The  Company will  use its
 best  efforts

to ensure that the use of the Prospectus may be resumed as promptly as it
practicable.



(e)

Amendments  and  Waivers.  The  provisions  of  this  Agreement,  including

the  provisions  of  this  sentence,  may  not  be  amended,  modified  or
 supplemented,  and

waivers or consents to departures from the provisions hereof may not be given,
unless the

same  shall  be  in  writing  and  signed  by  the  Company  and  each  Holder
 of  the  then

outstanding  Registrable  Securities.   Notwithstanding  the  foregoing,  a
 waiver  or  consent

to depart from the provisions hereof with respect to a matter that relates
exclusively to the

rights of Holders  and that does not directly or indirectly affect the  rights
of other Holders

may  be  given  by  Holders  of  all  of  the  Registrable  Securities  to
 which  such  waiver  or

10





consent  relates;  provided,  however,  that  the  provisions  of  this
 sentence  may  not  be

amended,  modified,  or  supplemented  except  in  accordance  with  the
 provisions  of  the

immediately preceding sentence.



(f)

Notices.   Any   and   all   notices   or   other   communications   or
  deliveries

required  or  permitted  to  be  provided  hereunder  shall  be  delivered  as
 set  forth  in  the

Purchase Agreement.



(g)

Successors  and  Assigns.  This  Agreement  shall  be  binding  upon  and  inure

to   the   benefit   of   the   parties   and   their   successors.     Neither
  party   may   assign   this

Agreement or any rights or obligations hereunder (other than by merger).



(h)

Piggy  Back  Registration  Rights.   If  at  any  time  during  the
 Effectiveness

Period  there  is  no  effective  Registration  Statement  covering  all  of
 the  Shares  then  issued

and   outstanding   and   the   Company   shall   determine   to   prepare   and
  file   with   the

Commission  a  registration  statement  relating  to  an  offering  for  its
 own  account  or  the

account  of  others  under  the  Securities  Act  of  any  of  its  equity
 securities,  other  than  on

Form  S-4  or  Form  S-8  (each  as  promulgated  under  the  Securities  Act)
 or  their  then

equivalents   relating  to   equity  securities   to   be  issued   solely  in
  connection   with   any

acquisition  of  any  entity  or  business  or  equity  securities  issuable  in
 connection  with  the

stock  option  or  other  employee  benefit  plans,  then  the  Company  shall
 include  in  such

registration  statement  all  of  such  Shares.   For  clarity,  the  provisions
 of  this  Section  6(h)

shall  require  that  the  Company include  the  Shares  and  the  Additional
 Shares  to  be  issued

pursuant  to  Section  2.2  and  2.3,  respectively,  of  the  Securities
 Purchase  Agreement  on

the first registration statement it files following the date hereof.



(i)

No   Inconsistent   Agreements.   Neither   the   Company   nor   any   of   its

Subsidiaries  has  entered,  as  of  the  date  hereof,  nor  shall  the
 Company  or  any  of  its

Subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect

to its securities, that would have the effect of impairing the rights granted to
the Holder in

this  Agreement  or  otherwise  conflicts  with  the  provisions  hereof.
  Except  as  set  forth  on

Schedule 6(i), neither the Company nor any of its subsidiaries has previously
entered into

any  agreement  granting  any  registration  rights  with  respect  to  any  of
 its  securities  to  any

Person that have not been satisfied in full.



(j)

Execution  and  Counterparts.   This  Agreement  may  be  executed  in  two  or

more counterparts, all of which when taken together shall be considered one and
the same

agreement  and  shall  become  effective  when  counterparts  have  been  signed
 by  each  party

and  delivered  to  the  other  party,  it  being  understood  that  both
 parties  need  not  sign  the

same  counterpart.   In  the  event  that  any  signature  is  delivered  by
 facsimile  transmission

or  by  e-mail  delivery  of  a  “.pdf”  format  data  file,  such  signature
 shall  create  a  valid  and

binding obligation  of  the  party executing (or on  whose  behalf  such
 signature is  executed)

with  the  same  force  and  effect  as  if  such  facsimile  or  “.pdf”
 signature  page  were  an

original thereof.

11









(k)

Governing   Law.     All   questions   concerning   the   construction,
  validity,

enforcement  and  interpretation  of  this  Agreement  shall  be determined  in
 accordance  with

the provisions of the Securities Purchase Agreement.



(l)

Cumulative  Remedies.   The  remedies  provided  herein  are  cumulative  and

not exclusive of any other remedies provided by law.



(m)

Severability.   If   any   term,   provision,   covenant   or   restriction   of
  this

Agreement  is  held  by  a  court  of  competent  jurisdiction  to  be  invalid,
 illegal,  void  or

unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth

herein  shall  remain  in  full  force  and  effect  and  shall  in  no  way  be
 affected,  impaired  or

invalidated,  and  the  parties  hereto  shall  use  their  commercially
 reasonable  efforts  to  find

and  employ  an  alternative  means  to  achieve  the  same  or  substantially
 the  same  result  as

that contemplated by such term, provision, covenant or restriction.   It is
hereby stipulated

and   declared   to   be   the   intention   of   the   parties   that   they
 would   have   executed   the

remaining  terms,  provisions,  covenants  and  restrictions  without  including
 any  of  such

that may be hereafter declared invalid, illegal, void or unenforceable.



(n)

Headings.   The  headings  in  this  Agreement  are  for  convenience  only,  do

not  constitute  a  part  of  this  Agreement,  and  shall  not  be  deemed  to
 limit  or  affect  any  of

the provisions hereof.

*************************

12





IN  WITNESS  WHEREOF,  the  parties  have  executed  this  Registration  Rights

Agreement as of the date first written above.

MINERALRITE CORPORATION

By: ____________________________

Name: _________________________

Title: ________________________

RIVER NORTH EQUITY, INC.

By: ________________________

Name: Edward M. Liceaga

Title: President



